United States Court of Appeals
                        For the First Circuit


Nos. 10-1549, 11-1308

                          SOBEIDA FELIZ,
        Administratix of the Estate of Santa Encarnacion,

                        Plaintiff, Appellant,

                                  v.

                        BRIAIN MACNEILL, M.D.,
                         Defendant, Appellee,

        UNITED STATES, on behalf of Tori Robinson, M.D.;
                     LAWRENCE HULEFELD, M.D.,

                             Defendants.


                             ERRATA SHEET

     The opinion of this Court issued on August 22, 2012 is
amended as follows:

     On the coversheet, replace "Hon. Richard Sterns" with "Hon.
Richard Stearns"